IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 39 WM 2018
                                            :
                   Respondent               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
MICHAEL LEE SCHMIDT,                        :
                                            :
                   Petitioner               :


                                      ORDER



PER CURIAM

     AND NOW, this 25th day of April, 2018, the Application for Extraordinary Relief is

DENIED.